     Case 3:19-cv-01480-E Document 21 Filed 06/26/20   Page 1 of 1 PageID 103



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

RAVIT PAB,                             §
                                       §
        Plaintiff,                     §
                                       §         Civil No. 3:19-CV-01480-E
v.                                     §
                                       §
CHANVEASNA SOM AND                     §
DANY OUN SOM,                          §
                                       §
        Defendants.                    §

                            ORDER OF DISMISSAL

        Before the Court is the parties’ Joint Motion to Dismiss with Prejudice

(Doc. No. 20). The Court GRANTS the motion and ORDERS that Plaintiff’s

claims are hereby dismissed with prejudice.

        SO ORDERED.

        Signed June 26, 2020.

                                           _____________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE
